DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 10/13/2022 is acknowledged.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63081902, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 6: “delivery channel” reads as “a channel (generic placeholder) for delivery (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAJIMA (JP 2011077166).

Regarding claim 1, Yajima discloses, A modularized large-sized carrier (Fig. 1-3), comprising: at least two body modules (Fig. 3;7, 8,9) connected to each other peripherally and arranged in a depth direction; at least one hermetic seal (20; “the flange parts 13 and 14 are joined via the sealing member 20, and the airtightness in the container main body 2 is ensured.” )  component surrounding junctions of the body modules; and a back board (8d) disposed behind the last said body module.

Regarding claim 2, Yajima discloses, the back board and each said body module are integrally connected (Para 47; Moreover, since the container main body 2 is divided into a plurality of parts and integrally formed, the material can be changed for each part; Para 52, “The separate member provided with the positioning portion can be fixed by screwing or locking.” ).

Regarding claim 3, Yajima discloses, the body modules are fastened with screws or snap-engaged with each other (Para 52 “The separate member provided with the positioning portion can be fixed by screwing or locking; Fig. 3).

Regarding claim 4, Yajima discloses, the back board is transparent, translucent or opaque (Para 47; “the rear-side main body 8 are formed of a transparent resin, thereby ensuring a predetermined strength. Visibility can be ensured”).

Regarding claim 5, Yajima discloses, body modules are fastened with screws or snap-engaged with each other (Para 52 “The separate member provided with the positioning portion can be fixed by screwing or locking; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAJIMA as applied to claim 1 in view of RITZBERGER (US 20190291920).
Regarding claim 6, YAJIMA does not explicitly discloses, two outer sides of the body modules each have a delivery channel extending in the depth direction.
RITZBERGER is in the field of endeavor and discloses a container wherein two outer sides of the body modules each have a delivery channel (See annotated fig. below) extending in the depth direction.

    PNG
    media_image1.png
    470
    795
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAJIMA to incorporate two outer sides of the body modules each have a delivery channel/ribs extending in the depth direction as taught by RITZBERGER for the purpose of increasing strength of the container.

Regarding claim 9, YAJIMA-RITZBERGER does not explicitly discloses, two outer sides of the body modules each have a perpendicular slot, and the perpendicular slot extends in a height direction perpendicular to the depth direction.
RITZBERGER discloses two outer sides of the body modules each have a perpendicular slot (See annotated fig. below), and the perpendicular slot extends in a height direction perpendicular to the depth direction.

    PNG
    media_image2.png
    470
    660
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAJIMA-RITZBERGER to incorporate two outer sides of the body modules each have a perpendicular slot, and the perpendicular slot extends in a height direction perpendicular to the depth direction as taught by RITZBERGER for the purpose of improving strength of the sidewall.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAJIMA- RITZBERGER as applied to claim 6 in view of GREGERSON ( US 20170294329).
Regarding claim 7, YAJIMA- RITZBERGER does not explicitly discloses the delivery channel has a positioning notch portion.
GREGERSON is in the field of endeavor and discloses a container having positioning notch portion running in the height direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAJIMA- RITZBERGER to incorporate positioning notch portion as taught by GREGERSON because doing so would allow for improved gripabilility.
As a result of the modification, YAJIMA-RITZBERGER- GREGERSON would have delivery channel having a positioning notch portion.

Regarding claim 8, YAJIMA-RITZBERGER- GREGERSON does not explicitly discloses, two outer sides of the body modules each have a perpendicular slot, and the perpendicular slot extends in a height direction perpendicular to the depth direction.
RITZBERGER discloses two outer sides of the body modules each have a perpendicular slot (See annotated fig. below), and the perpendicular slot extends in a height direction perpendicular to the depth direction.

    PNG
    media_image2.png
    470
    660
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAJIMA-RITZBERGER- GREGERSON to incorporate two outer sides of the body modules each have a perpendicular slot, and the perpendicular slot extends in a height direction perpendicular to the depth direction as taught by RITZBERGER for the purpose of improving strength of the sidewall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bailey (US 20190202630) discloses the use of ribs all round sidewall of a container. 
O'Hare (US 20150259097) discloses a modular storage system .
Sukeva (US 20020185042) discloses the use of ribs around a modular  container.
Scherb (US 5259523) discloses a modular art work carrier. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736             



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736